Mr. Justice Burroughs delivered the opinion of the court. This is an appeal to reverse a judgment of the Circuit Court of Sangamon County, rendered in an action of assumpsit by the appellee as administratrix of the estate of Henry Bumhoff, deceased, against the appellant. The declaration counted upon a policy of insurance issued to appellee’s decedent on January 18, 1894, by appellant, in which said decedent was indemnified against loss by fire on certain property, among which was $300 on a frame barn, the policy to expire January 8, 1899. The policy was set out in full, and among other things provides that appellant .“ does insure Henry Bumhoff against loss or damage by fire * * * and the said company hereby agrees to make good unto the said assured, his executors, administrators and assigns, all such immediate loss or damages, not exceeding in amount the sum or sums insured, as aboye itemized, nor the interest of the assured in the property, as shall happen by fire.” It there provides that “if, without the consent of the secretary of this company indorsed hereon, * * * any change takes place in the title, possession, or interest of the accused in the above mentioned property, or if the assured shall not be the sole and unconditional owner of said property, both at law and equity, or if this policy shall be assigned, then in each and every such case this policy shall be void.” The declaration averred that Henry Bumhoff was the owner of the property described in the policy when the policy was issued, and continued to be such owner until he died, when the appellee was duly appointed the administratrix of his estate in the manner provided by law, and is acting as such; that on January 22,1897, after the death of said Henry Bumhoff, the said barn was totally destroyed by fire, notice of which was given by appellee to appellant on January 23, 1897; that Henry Bumhoff in his lifetime, and appellee and his heirs at law since his death, have in all respects kept and performed the conditions contained in the policy to be by him or them kept and performed; and that proofs of loss were furnished by appellee to appellants, as provided in said policy, whereby the appellant became liable to pay said sum of $300 to appellee, and for which she sued, etc. The appellant demurred to the declaration, and the court overruled it, and upon the appellant electing to stand by its demurrer the court gave judgment for the appellee against the -appellant for $300 and costs, to reverse which this appeal is prosecuted. In their brief filed in this court, at page 3, counsel for appellant say, “Ho questions are raised under the pleadings on proofs of loss or any technical breaches of the conditions of the policy; but the company denies the right of the ad-. ministratrix, as such, to recover under the terms of the policy, claiming that by the death of Henry Bumhoff such a change took place in the title, possession or interest of the assured, Henry Bumhoff, in the above mentioned property, as rendered the policy void.” The policy of insurance in question in this case is exactly like the one involved in the case of Forest City Insuranee Co. v. James Hardesty, Adm’r, 182 Ill. 39; the liability of the company in that case was upon a similar state of facts as those in the case at bar, and the court held the company was liable; so we must hold that the ruling in that case controls here, and compels us to affirm the judgment of the Circuit Court in this case. Judgment affirmed.